EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1. (Currently Amended) A computer-implemented method for managing a data cache, comprising:
storing a cache management list comprising a plurality of entries, the cache management list comprising:
a tail part stored in a first storage documenting a plurality of recently accessed data items stored in a data cache,
a body part stored in a second storage documenting a plurality of less recently accessed data items stored in the data cache, and
a head part stored in the first storage documenting a first plurality of least recently accessed data items stored in the data cache;
in at least one cache management iteration of the plurality of cache management iterations:
identifying, in the body part, a second plurality of least recently entries;
documenting a second plurality of least recently accessed data items stored in the data cache; and
copying the second plurality of least recent entries from the body part to the head part; and
in each cache management iteration of a plurality of cache management iterations:
receiving a first data access request;
documenting the first data access request in the tail part;
identifying a plurality of duplicated entries, associated with the first data access request, present in the body part and the tail part; and
removing each duplicated entry of the plurality of duplicated entries from the body part according to a physical organization in the second storage of the plurality of duplicated entries.

2. (Canceled).

3. (Original) The method of claim 1, further comprising:
copying the tail part to the second storage.

4. (Previously Amended) The method of claim 1, further comprising:
identifying, in at least one cache management iteration of the plurality of cache management iterations and based on the first data access request, a data item not stored in the data cache; and
inserting the data item into the data cache.

5. (Previously Amended) The method of claim 4, wherein:
in at least one cache management iteration of the plurality of cache management iterations, the method further comprises:
identifying an entry present in the head part, and not present in the tail part, the entry documenting access to the data item stored in the data cache; and
removing the entry from the head part.

6. (Original) The method of claim 1, wherein documenting the first data access request in the tail part comprises an operation selected from the group consisting of:
updating a first entry of the tail part, the first entry documenting another access request to a respective data item documented thereby, and moving the updated first entry to an end of the tail part; and
adding a second entry to the tail part.

7. (Original) The method of claim 1, wherein at least a cache management iteration of the plurality of cache management iterations are executed periodically.

8. (Original) The method of claim 1, further comprising:
determining the tail part is full; and
in response to determining the tail part is full, executing at least one cache management iteration of the plurality of cache management iterations.

9. (Previously Amended) The method of claim 5, further comprising:
determining the entry present in the head part is not included in the tail part; and
in response to determining the entry present in the head part is not included in the tail part, executing at least one cache management iteration of the plurality of cache management iterations.

10. (Original) The method of claim 1, wherein a ratio between a first access time of the first storage and a second access time of the second storage is less than an access time ratio threshold.

11. (Original) The method of claim 1, wherein:
the first storage is selected from a first group of digital storage consisting of:
a random access memory (RAM), 
a static RAM (SRAM),
a first dynamic RAM (DRAM),
a first hard disk drive, and
a first solid-state drive; and
the second storage is selected from a second group of digital storage consisting of:
the first DRAM,
a second DRAM,
the first hard disk drive,
a second hard disk drive,
the first solid-state drive,
a second solid-state drive,
an electronically-erasable programmable read-only memory (EEPROM),
a NAND-type flash memory,
a network connected storage, and
a network storage.

12. (Original) The method of claim 3, wherein:
the body part is stored in the second storage in a plurality of files; and
copying the tail part to the second storage comprises:
adding a file, comprising the tail part, to the plurality of files.

13. (Currently Amended) A computer system for managing a data cache, the computer system comprising:
a processor set comprising a first processor and a second processor; and
one or more computer readable storage media;
wherein:
the processor set is structured, located, connected and/or programmed to execute program instructions collectively stored on the one or more computer readable storage media; and
the program instructions that, when executed by the processor set, cause the processor set to manage a data cache by:
storing a cache management list comprising a plurality of entries, the cache management list comprising:
a tail part stored in a first storage connected to the first processor documenting a plurality of recently accessed data items stored in the data cache,
a body part stored in a second storage connected to the first processor documenting a plurality of less recently accessed data items stored in the data cache; and
a head part stored in the first storage documenting a first plurality of least recently accessed data items stored in the data cache;
in at least one cache management iteration of the plurality of cache management iterations:
identifying, in the body part, a second plurality of least recently entries;
documenting a second plurality of least recently accessed data items stored in the data cache; and
copying the second plurality of least recent entries from the body part to the head part; and
in each cache management iteration of a plurality of cache management iterations:
receiving a first data access request;
documenting the first data access request in the tail part;
identifying a plurality of duplicated entries, associated with the first data access request, present in the body part and the tail part; and
removing each duplicated entry of the plurality of duplicated entries from the body part according to a physical organization in the second storage of the plurality of duplicated entries.

Claims 14-20. (Cancelled).

21. (Previously Presented) The computer system of claim 13, wherein:
the body part is stored in the second storage in a plurality of files; and
further causing the processor set to manage a data cache by:
copying the tail part to the second storage by adding a file, comprising the tail part, to the plurality of files.

22. (Previously Presented) The computer system of claim 13, further causing the processor set to manage a data cache by:
identifying, in at least one cache management iteration of the plurality of cache management iterations and based on the first data access request, a data item not stored in the data cache; and
inserting the data item into the data cache.

23. (Previously Presented) The computer system of claim 22, further causing the processor set to manage a data cache by, in at least one cache management iteration of the plurality of cache management iterations:
identifying an entry present in the head part, and not present in the tail part, the entry documenting access to the data item stored in the data cache; and
removing the entry from the head part.

24. (Previously Presented) The computer system of claim 23, further causing the processor set to manage a data cache by:
determining the entry present in the head part is not included in the tail part; and
in response to determining the entry present in the head part is not included in the tail part, executing at least one cache management iteration of the plurality of cache management iterations.

25. (Currently Amended) A computer program product comprising a computer-readable storage medium having a set of instructions stored therein which, when executed by a processor, causes the processor to manage a data cache by:
storing a cache management list comprising a plurality of entries, the cache management list comprising:
a tail part stored in a first storage documenting a plurality of recently accessed data items stored in a data cache,
a body part stored in a second storage documenting a plurality of less recently accessed data items stored in the data cache, and
a head part stored in the first storage documenting a first plurality of least recently accessed data items stored in the data cache;
in at least one cache management iteration of the plurality of cache management iterations:
identifying, in the body part, a second plurality of least recently entries;
documenting a second plurality of least recently accessed data items stored in the data cache; and
copying the second plurality of least recent entries from the body part to the head part;
in each cache management iteration of a plurality of cache management iterations:
receiving a first data access request;
documenting the first data access request in the tail part;
identifying a plurality of duplicated entries, associated with the first data access request, present in the body part and the tail part; and
removing each duplicated entry of the plurality of duplicated entries from the body part according to a physical organization in the second storage of the plurality of duplicated entries.

26. (Previously Presented) The computer program product of claim 25, wherein:
the body part is stored in the second storage in a plurality of files; and
further causing the processor set to manage a data cache by: 
copying the tail part to the second storage by adding a file, comprising the tail part, to the plurality of files.

27. (Previously Presented) The computer program product of claim 25, further causing the processor set to manage a data cache by:
identifying, in at least one cache management iteration of the plurality of cache management iterations and based on the first data access request, a data item not stored in the data cache; and
inserting the data item into the data cache.

28. (Previously Presented) The computer program product of claim 27, further causing the processor set to manage a data cache by, in at least one cache management iteration of the plurality of cache management iterations:
identifying an entry present in the head part, and not present in the tail part, the entry documenting access to the data item stored in the data cache; and
removing the entry from the head part.

29. (Previously Presented) The computer program product of claim 28, further causing the processor set to manage a data cache by:
determining the entry present in the head part is not included in the tail part; and
in response to determining the entry present in the head part is not included in the tail part, executing at least one cache management iteration of the plurality of cache management iterations.


Allowable Subject Matter
Claims 1, 3-13, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referenced prior art include:
US 2015/ 0372910 (Janakiraman et al) teaching network sensor that features a data store and a packet processing engine, the packet processing engine comprising: a cache management logic is configured to analyze packets to determine whether (a) a packet under analysis include duplicated data and (b) content of the packet is targeted for storage in a same continuous logical storage area as the duplicated data; and a deduplication logic, when activated by the cache management logic, is configured to generate a deduplication reference for insertion into the packet prior to storage.
US 9,390,116  (LI et al) teaching computer-implemented method for indexing content stored in a cache memory device wherein the method starts with: maintaining a fingerprint index having a plurality of fingerprint entries, each mapping a fingerprint to a storage location of a cache memory device; in response to receiving a request to insert a new fingerprint, the method continues with evicting one of the fingerprint entries according to a predetermined eviction algorithm and inserting the new fingerprint into the evicted fingerprint entry.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136